                                                  18CO4-2003-PL-000034
                                                                           Filed: 3/18/2020 9:45 AM
Case 1:20-cv-01218-JRS-DML Document    1-2 Filed 04/21/20 Page 1 of 12 PageID
                               Delaware Circuit Court 4
                                                                               #: 6
                                                                                                                                     c|erk
                                                                                                                  Delaware County Indiana
                                                                                                                                 ,




                                             APPEARANCE FORM (CIVIL)
                                                                 Initiating Party



       Case Number:                18C04-2003-PL-



       /        /   Check   if Pro Se.    NOTE: Thisform        is   not requiredforpro se protective orders.



        1.          Angela Pickett                              2.

                      Name 0f ﬁrst    initiating party                     Telephone ofpro se initiating party
                                (Supply names ofadditional respondingparties 0n continuation page.)

       3.           Attorney information (as applicable for service 0f process):


                       Name:          Jason R. Delk                                Atty Number:  #24853-18
                       Address:          Delk McNallV LLP                          Phone:     765.896.9495
                                         211 S. Walnut Street                      FAX:
                                         Muncie, IN 47305                          E-mail:      delk@delkmcnallv.com
                                 (Supply informationfor additional attorneys 0n continuation page.)


          Case Type requested:
           4.                      PL                                 5.   Will accept    FAX service:     Yes        No X
       (See administrative Rule 8(b)(3)1)


       6.    Social Security        numbers of all family members              in proceedings involving support issues.


       Name:                                                                      SS #
       Name:                                                                      SS #
       Name:                                                                      SS #
                          (Supply social security numbersfor additionalpersons 0n continuation page)


       7.           Are there   related cases?   Yes        N0             X      If yes, list case   and number below.

       Caption:                                                        Case Number
       Caption:                                                        Case Number
                                (Supply informationfor additional related cases 0n continuation page)


       8.           Additional information required by state or local rule:




                                                                EXHIBIT "A"
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 2 of 12 PageID #: 7

              APPEARANCE FORM (CIVIL) - Initiating Party:                           Continuation Page

      Case Number:        18C04-2003-PL-

      Continuation 0f Item        1   (Names 0f initiating   parties):


              Name                                                        Phone   (Pro se only)
              Name                                                        Phone   (Pro se only)
              Name                                                        Phone   (Pro se only)
              Name                                                        Phone   (Pro se only)


      Continuation of Item 3 (Attorney information, as applicable for service 0f process):


              Name:       Megan M. McCooe                                 Atty Number: 28686-49
              Address:      DELK McNALLY LLP                              Phone: 765.896.9495
               211   Walnut Street
                     S.                                                   FAX:
               Muncie, IN 47305                                           E-mail:   mercer@delkmcnallv.com

              Name:                                                       Atty Number:
              Address:                                                    Phone:
                                                                          FAX:
                                                                           Computer Address:

              Name:                                                       Atty Number:
              Address:                                                    Phone:
                                                                          FAX:
                                                                           Computer Address:

              Name:                                                       Atty Number:
              Address:                                                    Phone:
                                                                          FAX:
                                                                           Computer Address:

      Continuation of Item 6 (Social Security numbers of family members in cases involving support):


      Name:                                                               SS #
      Name:                                                               SS #



               March      17,   2020                                     /s/Jas0n R. Delk
              Date                                                       Jason R. Delk, Attorney


      Authority: Pursuant t0 Trial Rule 3.1(B), thisform Shall     beﬁled upon theﬁrst appearance in the case.
      In emergencies, the requested information shall be supplied     when it becomes available. Parties Shall
      advise the court ofa Change in       information previouslyprovided t0 the court. Thisformat is approved by
      the Division ofState Court Administration.
                                          Use Additional continuation pages ifneeded.
                                                                        Filed: 3/18/2020 9:45 AM
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 3 of 12 PageID
                           18C04-2003-PL-000034                             #: 8
                                                                                                                                        Clerk
                                                           Delaware Circuit Court 4                                  Delaware County, Indiana




 STATE OF INDIANA                            )                    IN   THE DELAWARE CIRCUIT COURT NO.                     4
                                             )   SS:
 DELAWARE COUNTY                             )                    CAUSE NO:

 ANGELA PICKETT,                                                  )

                                                                  )

                         Plaintiff,                               )

                                                                  )
              vs.                                                 )




                                                             w
                                                                  )
 TARGET CORPORATION,                                              )

                                                                  )
                         Defendant.                               )




              Plaintiff,   Angela     Pickett, (hereinafter “Plaintiff’)         by   counsel,   DELK McNALLY, LLP, for

 her Complaint against Target Corporation, (hereinafter “Defendant”), alleges and states as


 follows:


              1.         Plaintiff is   and has been          at all   times relevant t0 this Complaint, a resident of


 Delaware County, Indiana.

              2.         Defendant      is   a corporation doing business in Delaware County, Indiana, Which


 operates a Target shopping center located at 3601 North Barr Street, Muncie, Indiana.


              3.         As   such, venue        is   proper in Delaware County, Indiana pursuant to Indiana Rule of


 Trial Procedure 75.


              4.         That 0n or about October 28, 2019, Plaintiff was a business invites, and as she was


 shopping in the meat section of the Target of Muncie described above, she slipped and                             fell   on a

 liquid substance          Which had accumulated on the ﬂoor of the                   store.


              5.         A stocking employee             subsequently approached Plaintiff, questioned her about the


 incident,         and provided her an incident report for her completion.

              6.         Defendant owed Plaintiff a duty 0f care t0 provide a safe and secure environment

 for   its   invitees.   Defendant failed to meet this duty of care, and Plaintiff suffered             injuries as a result.
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 4 of 12 PageID #: 9




             7.        Defendant was negligent by, but not necessarily limited          to: failing t0   maintain the


premises in a reasonably safe manner; allowing a hazard t0 exist in a location frequented by


 invitees 0f the premises; not         employing proper inspection and/or clean-up practices and            failing t0


warn     invitees of the hazard.


             8.        Defendant’s negligence was the proximate cause 0f Plaintiff’s injuries, and, as a


result      of these   injuries, Plaintiff   has incurred medical expenses, has endured pain and suffering,


has suffered permanent injuries, and will continue to endure pain and suffering and incur expenses


 and damages.

             WHEREFORE,          Plaintiff prays for a   judgment against Defendant        in   an amount sufﬁcient


 to   compensate her for her        injuries   and damages and for any and     all   other just and proper relief in


 the premises.


                                                   JURY DEMAND

             Plaintiff,   by counsel, hereby requests a trial by jury for all matters    stated   and alleged herein.

                                                         Respectfully submitted,


                                                         DELK McNALLY LLP


                                                         /s/ Jason R.   Delk
                                                         Jason R. Delk, Attorney No. 24853- 1 8
                                                         Megan M. McCooe, Attorney No. 28686-49
                                                         Attorneysfor Plaintiﬁ’




 DELK McNALLY LLP
 421   S.   Walnut     Street, Suite   200
 Muncie, IN 47305
 Telephone: 765-896-9495
                                                                                 Filed: 3/18/2020 9:45 AM
        Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 5 of 12 PageID
                                    18C04-2003-PL-000034                            #: 10
                                                                                                                                                    Clerk
                                                                                                                                Delaware County, Indiana
                                                                       SUMMONS
                                                                   Delaware Circuit Court 4
ANGELA PICKETT,                                                                            THE STATE OF INDIANA
                        Plaintiff(s),                                             IN THE DELAWARE CIRCUIT COURT NO. 4

           VS.
                                                                                            Cause N0:
TARGET CORPORATION,
                        Defendant(s).




           T0 Defendant: Target Corporation,                     c/o   CT Corporation         Svstem, Registered Agent, 150        W. Market
Street, Suite 800, Indianapolis,                  Indiana      46204

           You have been          sued by the person(s) named "Plaintiffs" in the Court stated above for personal                       injuries.


           The nature of the suit against you is stated in the complaint Which                        is   attached t0 this document.   It   also
states the   demand which the Plaintiff has made and wants from you.1

           You must answer the Complaint                 in writing, yourself or by attorney, Within twenty (20)2 days
commencing          the day after you receive           this   summons, or a judgment will be entered against you for what the
Plaintiff has      demanded.

           If you      have a claim for       relief against the Plaintiff arising      from the same transaction or occurrence, you
must    assert    it   in   your written answer.

           The following manner 0f service                is   hereby designated:      certiﬁed mail, return receipt reuested.




Date:
                  3/1   8/2020




Jason R. Delk (24853-18)
Megan M. McCooe (28686-49)
DELK McNALLY LLP
211   S.   Walnut       Street
Muncie, IN 47305
Telephone: 765.896.9495




           1
                 If the     Complaint   is   not attached, a copy      is   available for   you   in the   Ofﬁce 0f the Clerk of said
Court.

           2
                 Or, if the    summons       is   served by certiﬁed or registered mail, Within twenty-three (23) days.
                                      RETURN OF SUMMONS
          Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 6 of 12 PageID #: 11

A.   SERVICE BY SHERIFF
            Received       this   summons    this      day of                                                 ,
                                                                                                                  2020, and     I   served    it   on the

           day 0f                                         ,
                                                              2020, by delivering a copy of the        summons and complaint                 (except as

otherwise ordered by the Court where service of the complaint                  is   not required) t0




                                   -01'-



             (2)   by leaving a copy 0f the summons and complaint (except                as otherwise ordered      by the Court where              service 0f

the complaint        is   not required) at

,
    With a person 0f suitable age and discretion residing therein and by mailing by ﬁrst-class mail a copy 0f the                             summons         t0

the last    known     address 0f said person.


                                   _OI‘_



             (3)   by serving     the agent 0f respondent in the following         manner

,
    and by mailing by ﬁrst—class mail a copy 0f the summons                t0 the last   known   address 0f the defendant(s).


             Dated    this                   day of                                                      ,
                                                                                                             2020.




                                                                                                                                                       Sheriff
                                                                 by:


B.       SERVICE BY MAIL

             I   hereby certify that on the           day 0f                                                         ,
                                                                                                                         2020   at   Muncie, Indiana,          I


mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s)

,   by   registered 0r certiﬁed mail, requesting a return receipt and that

             (1) said return receipt       was received by me 0n the       fday of                                       2020, and      is   attached

hereto.


             -or

             (2) said mailing       was returned without acceptance.

             Dated    this                 day 0f                      ,
                                                                           2020.




                                                                                                                                                            Clerk
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 7 of 12 PageID  #:3/30/2020
                                                                        Filed:  12      11:06 AM
                                                                                                       Delaware Circuit Court 4
                                                                                                      Delaware County, Indiana




                                IN THE DELAWARE SUPERIOR COURT 4

                                           STATE OF INDIANA

 ANGELA PICKETT,                           )
                                           )
                           Plaintiff,      )
                                           )
                  vs.                      )   CAUSE NO.: 18C04-2003-PL-000034
                                           )
 TARGET CORPORATION,                       )
                                           )
                                           )
                                           )
                                           )
                           Defendant.      )
                        E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

 1.   The party on whose behalf this form is being filed is:

                  Initiating:              Responding: XX                   Intervening:    ; and

 the undersigned attorney and all attorneys listed on this form now appear in this case for the following
 parties:

 Name of party Target Corporation


 Address of party (see Question #6 below if this case involves a protection from abuse order, a
 workplace violence restraining order, or a no-contact order)



 Telephone # of party____________________________________________________________
 (List on continuation page additional parties this attorney represents in this case.)

 2.   Attorney information for service as required by Trial Rule 5(B)(2):

          Name: Jeffrey S. Zipes                           Attorney Number: 15303-29
          Address: Coots, Henke & Wheeler, P.C.            Telephone:    317 844-4693
                   255 East Carmel Drive                   FAX:           317 573-5385
                   Carmel, Indiana 46032-2689       Computer Address: jzipes@chwlaw.com
                 (List on continuation page additional attorneys appearing for above party)


 IMPORTANT: Each attorney specified on this appearance:

      (a) certifies that the contact information listed for him on the Indiana Supreme Court Roll of Attorneys
          is current and accurate as of the date of this Notice of Appeal;
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 8 of 12 PageID #: 13



      (b) acknowledges that all orders, opinions, and notices from the court in this matter that are
          served under Trial Rule 86(G) will be sent to the attorney at the email address(es) specified
          by the attorney on the Roll of Attorneys regardless of the contact information listed above for
          the attorney; and
      (c) understands that he is solely responsible for keeping his Roll of Attorneys contact information
          accurate, see Ind. Admis. Disc. R. 2(A).

 Attorneys can review and update their Roll of Attorneys contact information on the Clerk of Courts Portal
 at http://portal.courts.in.gov.

 3.    This is a   PL    case type as defined in administrative rule 8(B)(3):

 4.    This case involves child support issues. Yes:   No: X (If yes, supply social security numbers
 for all family members on separately attached document filed as confidential information on light green
 paper. Use Form TCM-TR3.1-4.)

 5.    This case involves a protection from abuse order, a workplace violence restraining order, or a no-
 contact order. Yes:        No     XX (If Yes, the initiating party must provide an address for the purpose
 of legal service but that address should not be one that exposes the whereabouts of a petitioner.) The party
 shall use the following address for purposes of legal service:

                   Attorney’s address
                   The Attorney General Confidentiality program address
                          (Contact the Attorney General at 1-800-321-1907 or e-mail address is
                          confidential@atg.state.in.us).
                   Another address (provide)

 This case involves a petition for involuntary commitment. Yes:           No: X__

 6.      If Yes above, provide the following regarding the individual subject to the petition for
 involuntary commitment:

                   a.    Name of the individual subject to the petition for involuntary commitment if it is
                         not already provided in #1 above:
                         ____________________________________________

                   b.    State of Residence of person subject to petition: _______________

                   c.    At least one of the following pieces of identifying information:
                         (i)      Date of Birth ___________
                         (ii)     Driver’s License Number ______________________
                                  State where issued _____________ Expiration date __________
                         (iii)    State ID number ____________________________
                                  State where issued _____________ Expiration date ___________
                         (iv)     FBI number __________________________
                         (v)      Indiana Department of Corrections Number _________________
                         (vi)     Social Security Number is available and is being provided in an attached
                                  confidential document. Yes ____ No ____

 7.   There are related cases.   Yes:     No: X (If yes, list on continuation page)
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 9 of 12 PageID #: 14



 8.   Additional information required by local rule: ____________________________________

 9. There are other party members represented by undersigned counsel: Yes:          No: X    (If yes, list on
 continuation page)

 10. This form has been served on all other parties. Certificate Of Service is attached: Yes:X No:



                                                  /s/ Jeffrey S. Zipes
                                          Jeffrey S. Zipes 15303-29
                                          Target Corporation


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 30, 2020, I electronically filed the
 foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing person
 was electronically served a copy of the foregoing document:

                                              Jason R. Delk
                                           Megan M. McCooe
                                           Delk McNally, LLP
                                          211 S. Walnut Streetjs
                                            Muncie, IN 47305

                                                                   /s/ Jeffrey S. Zipes
                                                           Jeffrey S. Zipes




 Jeffrey S. Zipes      15303-29
 COOTS HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 (317) 844-4693
 jzipes@chwlaw.com
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 10 of 12 PageID
                                                                        Filed:#:  15 11:08 AM
                                                                               3/30/2020
                                                                                              Delaware Circuit Court 4
                                                                                             Delaware County, Indiana




                           IN THE DELAWARE SUPERIOR COURT 4

                                       STATE OF INDIANA

  ANGELA PICKETT,            )
                             )
                  Plaintiff, )
                             )
            vs.              ) CAUSE NO.: 18C04-2003-PL-000034
                             )
  TARGET CORPORATION,        )
                             )
                             )
                             )
                             )
                  Defendant. )
                MOTION FOR EXTENSION OF TIME TO ANSWER
                  PLAINTIFF’S COMPLAINT FOR DAMAGES

         Defendant, Target Corporation, by counsel, respectfully moves the Court for an extension

  of time within which to answer Plaintiff’s Complaint. In support of said Motion, Defendant states

  as follows:

         1.      This matter was initially filed by Plaintiff on or about March 18, 2020, and service

  was perfected on or about March 20, 2020. Defendant’s responsive pleading is, therefore,

  currently due on or before April 10, 2020.

         2.      Undersigned counsel has just been retained in this matter to represent the

  Defendant’s interests.

         3.      Undersigned counsel requires an additional thirty (30) days to investigate the facts

  and circumstances surrounding this incident in order to prepare an adequate answer and responsive

  pleading.
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 11 of 12 PageID #: 16




         WHEREFORE, the Defendant, Target Corporation, requests a thirty (30) day extension of

  time, through and including, May 8, 2020, within which to file its responsive pleading to the

  Plaintiffs’ Complaint, and for all other relief just and proper in the premises.

                                                        Respectfully Submitted,

                                                        COOTS, HENKE & WHEELER, P.C.



                                                          /s/ Jeffrey S. Zipes
                                                        Jeffrey S. Zipes        #15303-29
                                                        Attorney for Defendant,
                                                        Target Corporation


                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on March 30, 2020, I electronically filed the
  foregoing document using the Indiana E-filing System (“IEFS”). I certify that the foregoing person
  was electronically served a copy of the foregoing document:

                                             Jason R. Delk
                                          Megan M. McCooe
                                          Delk McNally, LLP
                                          211 S. Walnut Street
                                           Muncie, IN 47305



                                                                /s/ Jeffrey S. Zipes
                                                        Jeffrey S. Zipes




  Jeffrey S. Zipes      15303-29
  COOTS HENKE & WHEELER, P.C.
  255 East Carmel Drive
  Carmel, IN 46032
  (317) 844-4693
  jzipes@chwlaw.com




                                                    2
Case 1:20-cv-01218-JRS-DML Document 1-2 Filed 04/21/20 Page 12 of 12 PageID #: 17




                                 IN   THE DELAWARE SUPERIOR COURT 4

                                                  STATE OF INDIANA

  ANGELA PICKETT,                                 )

                                                  )

                              Plaintiff,          )

                                                  )
                    vs.                           )    CAUSE NO.:       18C04-2003-PL-000034
                                                  )
  TARGET CORPORATION,                             )

                                                  )

                                                  )

                                                  )



                              Defendant.
                                                  )

                                                  )

                                                          w
           Defendant, Target Corporation, by counsel, having ﬁled              its   Motion   for Extension of Time


  t0   Answer   Plaintiff’s   Complaint.     And      the Court having   examined said Motion and being duly

  advised in the premises,      now ﬁnds      that said   Motion should be   granted.


           IT IS,   THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendant, Target

  Corporation, be granted a thirty (30) day extension of time, to and including                   May   8,   2020, t0


  respond to Plaintiff s Complaint.




  DATED:         3/30/2020
                                                          JUDGE,     DELAWARE SWBRTGR COURT 4
                                                                               Circuit
  COPIES TO:

   Jeffrey S. Zipes                                       Jason R. Delk
   CO0Ts HENKE & WHEELER,                  P.C.           Megan M. McCooe
   255 East Carmel Drive                                  Delk McNally, LLP
   Carmel, IN 46032                                       211   Walnut Street
                                                                S.

                                                          Muncie, IN 47305
